Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Preliminary amendment: Applicant’s preliminary amendment filed 	11/07/20219 is entered. Claims canceled are 5, 14, 18-28, 32-34, 37-47. Pending claims are 1-4, 6-13, 15-17, 29-31, 35-36. Claims 3-4, 6-7, 11-13, and 35 are amended. 

2.	Subject Matter eligibility analysis as per 2019 PEG: Pending claims 1-4, 6-13, 15-17, 29-31, 35-36 are patent eligible.

Step 1 analysis: Claims 1-4, 6-13, 15-17 are to a process comprising a series of steps, clams 29-31, and 35 to a system /apparatus, and claim 36 to manufacture, which are statutory (Step 1: Yes).
	Step 2A Analysis:
Claim 1 recites:
1	A computerized method for making payments for items selected by a buyer, comprising: 
(a) receiving, by a main computer over a communications network, 1) an electronic data object including a listing of one or more items, each of the one or more items of the electronic data object selected by a buyer associated with a buyer computer, from a supplier associated with a supplier computer; and, 2) a selection of a payer for the items of the electronic data object, from the buyer computer; 
(b) the main computer responding to receipt of the electronic data object and the selection of a payer by transmitting a copy of the electronic data object to a computer 
(c) the main computer receiving a payment indication, over the communications network, from each of the supplier computers for the items which the payer has paid for, the payment indication additionally being an indicator that all items that were paid for are released to the buyer.

Step 2A Prong 1 analysis: Claims 1-4, 6-13, 15-17, 29-31, 35-36 recite abstract idea.
The claimed invention is a method that allows users, who are not in a position to make payments for purchases,  such as children to make purchases online and select payors to pay for the purchases. Specifically, the highlighted limitations comprising , “receiving  a listing of one or more items, each of the one or more items selected by a buyer from a supplier and a selection of a payer for the items receiving a payment indication, for the items which the payer has paid”, under broadest reasonable interpretation, cover performance of a commercial transaction related to purchasing goods and paying for them falling within, “Certain Methods of Organizing Human activity”, abstract idea directed to commercial interaction. Using generic computer components to implement these steps do not preclude them from being implemented manually. Thus claim 1 with its dependent claims 2-4, 6-13,  and 15 recite an abstract idea.
Since the other independent claims 16, 29, and 36  recite the limitations, “ , “receiving  a listing of one or more items, each of the one or more items selected by a buyer from a supplier and a selection of a payer for the items receiving a payment indication, for the items which the payer has paid” and are therefore analyzed on the same basis as established for claim 1 above reciting an abstract idea within “Certain Methods of Organizing 
Accordingly, pending claims 1-4, 6-13, 15-17, 29-31, 35-36 recite an abstract idea. Step 2A, prong one, =Yes.

Step 2A, Prong two analysis:
Claims 1-4, 6-13, 15-17, 29-31, 35-36 are not directed to an abstract idea.
Claim 1 recites the additional limitations of using generic computer components comprising a main computer, buyer computer, supplier computer and a payer computer  in communication with each other over a communication network implementing the steps of (a) receiving, by a main computer over a communications network, 1) an electronic data object including a listing of one or more items, each of the one or more items of the electronic data object selected by a buyer associated with a buyer computer, from a supplier associated with a supplier computer; and, 2) a selection of a payer for the items of the electronic data object, from the buyer computer, (b) the main computer responding to receipt of the electronic data object and the selection of a payer by transmitting a copy of the electronic data object to a computer associated with the payer, the copy of the electronic data object mapped to the computer of each supplier for each of the items and to the main computer; and, (c) the main computer receiving a payment indication, over the communications network, from each of the supplier computers for the items which the payer has paid for, the payment indication additionally being an indicator that all items that were paid for are released to the buyer, which represent a computer centric invention providing a practical application in allowing buyers who are not in a position to make payments, such as minors, to select items for purchase online from online suppliers, and the computerized system allowing to contact the payers online to e authorization for payment and making payments to suppliers, with the result the buyers are able to complete All independent claims 1, 16, 29, and 36 recite similar limitations, and, accordingly, the judicial exception is integrated into a practical application. Step 2A=NO. Independent claims 1, 16, 29, and 36 are patent eligible with their dependent claims 2-4, 6-13, 15, 17, 30-31, 35.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.1.	Claims 1-4, 6-13, 15-17, 29-31, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Collas et al.[20130325719 A1], hereinafter Collas.

Regarding claim 1, Collas teaches a computerized method for making payments for items selected by a buyer, comprising: 
(a) receiving, by a main computer over a communications network, 1) an electronic data object including a listing of one or more items, each of the one or more items of the electronic data object selected by a buyer associated with a buyer computer, from a supplier associated 
(b) the main computer responding to receipt of the electronic data object and the selection of a payer by transmitting a copy of the electronic data object to a computer associated with the payer, the copy of the electronic data object mapped to the computer of each supplier for each of the items and to the main computer [see paras 0026, 0030, and 0059: [0026] Related party payment server 16 is also configured to communicate with electronic retailer server 14 to receive product information, payment request information from the electronic retailer server 14 and to provide payment transaction information to the electronic retailer, including payment processing details for approved payments, and notifications whether a pending transactions has been approved or denied by a payor “ para  [0030] The user interface module 210 also provides a third party payment request (e.g. a "Bill My Parents") interface that can be integrated into the shopping cart or payment interfaces of an online shop provided by an electronic retailer. ………. In an example, a child wishing to purchase a video game from an online video game retailer adds the video game to the electronic shopping cart on the online video game retailer's web site, and selects a "Bill a Third Party" as the payment option for the website. The "Bill a Third Party" option then sends a request to the related party payment server 16 to process the request. The user interface module 210 of the related party payment controller 200 of the related party payment server 16 can then respond to the request by providing a user interface for the child to login to an existing payment account or to create a new account on the related party payment system provide by related party payment server 16. Once the child has created a new account or logged into a new account, the child can then send a payment request to one or more payors who may purchase the item for the child” ], and, 
(c) the main computer receiving a payment indication, over the communications network, from each of the supplier computers for the items which the payer has paid for [see para 0037, the payment processing module 240 may not process the payment directly, but instead may provide the payment source information, such as the credit card number, debit card number, or other information to the electronic retailer for processing. The electronic retailer may then process the payment using whatever methods the retailer typically uses for payment processing. The merchant information data store 270 may include the information payment account information for the retailer that identifies an account where the money held in escrow by the related party payment system may be transferred”].
Collas fails to teach that the payment indication additionally being an indicator that all items that were paid for are released to the buyer. The limitations, “ payment indication additionally being an indicator that all items that were paid for are released to the buyer” do not represent any computer function or step but, under broadest reasonable interpretation, relates to making an inference that if it is confirmed that supplier has received the  payment then the goods purchased from the supplier would be provided/released by the suppler. Since Collas teaches receiving a payment indication to supplier [see para 0060, “ if the parent authorizes the payment authorization request, the request processing module 230 updates the status of the request in the payment request data store 265 to indicate that the third-party payment request has been authorized (step 460). A message is also sent to the child and to the merchant indicating that the payment request has been authorized (step 460), and payment processing is performed to bill the parent for the authorized amount. FIG. 5 illustrates one method of payment processing the may be used according an embodiment”],  it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have made the inference that the purchased goods are released/provided by the supplier.
In view of the foregoing, claim 1 is unpatentable over Collas is rejected under 35 USC 103.

Regarding claim 2, Collas teaches that the method of claim 1, additionally comprising: (d) for the items that were not paid for, creating a subsequent electronic data object including the items that were not paid for, and presenting the subsequent data object to the buyer computer to receive a selection for a payer for the electronic data object [see paras 0019 and 

Regarding claim 3, Collas teaches that the method of claim 2, additionally comprising: (e) the main computer responding to receipt of the subsequent electronic data object and the selection of a payer by transmitting a copy of the subsequent electronic data object to a computer associated with the payer, the copy of the electronic data object mapped to the computer of each supplier for each of the items and to the main computer [see Collas para 0059], and (f) the main computer receiving a payment indication over the communication network, from each of the supplier computers for the items which the payer has paid for, the payment indication additionally being an indicator that all items that were paid for are released to the buyer [ these limitations were already discussed for claim 1 that when the payment to suppliers are confirmed it can be inferred that the goods from the suppliers are released/provided.

Regarding claims 4 and 6, the limitations, “The method of claim 3,  wherein the receiving the selection of a payer includes receiving a selection of a payer includes a selection of at least one of : a specific payer, or a request for main computer to select the payer, and wherein the specific payer includes a payer from a database of payers associated with the buyer, or a payer not from a database of payers associated with the buyer”,  are already covered in the analysis of claim 1 [see paras 0019, 0023, 0037, 0059].
 
Regarding claim 7, Collas teaches that the method of claim 4, wherein the request for the main computer to select a payer is based on rules and policies [see Collas paras 0019, Systems and methods are disclosed herein for processing third party payment requests where a user requests that a third party, such as a parent, pay for all or part of an item or item(s) offered for sale by an online shop. The user may designate more than one payor in the third party payment request. The designated payors may be a parent or guardian or may be other contributors authorized by the parent or guardian. One or more of the designated payors can authorize a payment of all or part of the requested amount or the payors may decline the payment. If a payor or combination of payors provides the full amount requested in the third party payment request, payments are drawn from funding sources associated with each of the payors that authorized the payment. The user account is also associated with a supervisory account (also referred to herein as a parent account) that is associated with a person who has the authority to set limits on the number of requests that a user can make, the amount that a user may request, and/or set other limits on the user's ability to request third party payments to pay for items from an online retailer.”, 
 and 0086 “ The parent may also set limits on the number of request that a child may make within a predefined period of time (e.g., no more than two requests per week and no more than four requests per month) (step 815). The parent may also set limits on the number of payment requests that a child may sent to some or all of the payors. For example, the parent may limit the number of payment requests that may be sent to the child's grandparents to one per month, while limiting the number of requests that the child may send to the parent or guardian to five per month.].

Regarding claims 8-10, Collas teaches the limitations, “ The method of claim 1, wherein prior to step (a), the electronic data object including a listing of one or more items is presented to the buyer via the buyer computer, and the buyer, via the buyer computer, is prompted to select a payer for the items of the electronic data object, the method of claim 1, additionally comprising, the main computer receiving an acceptance indication for the items of the electronic data object which the payer will pay for, transmitted to the main computer from the payer computer, the method of claim 1, additionally comprising, the main computer receiving an acceptance indication for the items of the electronic data object which the payer will pay for in accordance with rules and policies [see para 0019 and are already covered in the analysis of claims 1-4, and 7 and see Collas paras 0023, 0037 and 0059--0060, 0086].

Systems and methods are disclosed herein for processing third party payment requests where a user requests that a third party, such as a parent, pay for all or part of an item or item(s) offered for sale by an online shop. The user may designate more than one payor in the third-party payment request. The designated payors may be a parent or guardian or may be other contributors authorized by the parent or guardian. One or more of the designated payors can authorize a payment of all or part of the requested amount or the payors may decline the payment. …..The user account is also associated with a supervisory account (also referred to herein as a parent account) that is associated with a person who has the authority to set limits on the number of requests that a user can make, the amount that a user may request, and/or set other limits on the user's ability to request third party payments to pay for items from an online retailer.”,   0059, “If the parent declines the payment authorization request, the request processing module 230 updates the status of the request in the payment request data store 265 to indicate that the third party payment request has been declined (step 452). A message is also sent to the child and to the merchant indicating that the payment request has been denied (step 454). In embodiments where the "Bill to Third Party" functionality is integrated into the shopping cart of an online shop, the merchant may then cancel a suspended transaction since the payment authorization was declined. In embodiments where, multiple payors have been designated on a third-party payment request, if one payor declines, the other payors and the child are notified that the payor declined and the remaining payors may still individually decline or authorize the transaction. authorize The third party payment request remains pending until all of the payors decline or the transaction, and the merchant is not notified until all of designated payors have declined or authorized the transaction. …….”]. The teachings in paras 0019 and 0059 disclose that if an earlier selected payer can fail or decline to make the payment then the transaction can be terminated, or, the buyer is notified and the buyer is allowed to designate more than one payer so that is one declines or fail to pay the information including the integrated shopping cart with payment information is available with 

          Regarding claim 12, the limitations that the method of claim 10, , wherein if the at least one action includes creating a subsequent electronic data object including the unaccepted item and/or the not paid for item, and sending the subsequent electronic data object to the buyer computer for selection of a payer, are already discussed in claim 10 in view of Collas paras 
 0019 0023, 0037 and 0059--0060, 0086. The limitations, “ the main computer: (a) receives from the buyer computer, over the communications network, 1) the subsequent electronic data object including a listing of the unaccepted and/or not paid for item; and, 2) a selection of a payer for the items of the electronic data object; (b) responds to receipt of the electronic data object and the selection of the payer by transmitting a copy of the electronic data object to the computer associated with the payer, the copy of the electronic data object mapped to the computer of each supplier for each of the items and to the main computer; and, (c) receives a payment indication over the communications network, from each of the supplier computers for the items which the payer has paid for, such that all items that were paid for are released to the buyer”, are already discussed and covered in the analysis of claim 11 and in view of Collas paras 0019 and 0059. The electronic data object is interpreted as a shopping cart and a copy of which including payment information is transmitted  to all the selected payers [see para 0059] so that the payer can make payment if he can. 

Regarding claim 13, the limitations, “. The method of claim 11, wherein the electronic data object includes at least one electronic shopping cart” are already covered in the analysis of claim that electronic data objects including items are already considered and interpreted as electronic shopping carts.



Regarding claim 16, Collas teaches a method for paying for items purchased by a buyer comprising: receiving, by a payment system associated with a main computer, a first electronic data object including items associated from at least one supplier and a selection of a payer for the items of the first electronic data object, from a computer associated with a buyer of the items of the first electronic data object [ [see Fig.1 and para 0022, which show a system comprising  user devices, a retailer server , a related party payment server communicating via a communication network and para 0023, which discloses that the retail server [corresponds to the main computer] receiving an electronic shopping cart [corresponds to the claimed electronic data object]  with items selected by a buyer via his computing device and the buyer , such as a child, is allowed to select a payer so the server can send the payment request to the third party payer  for processing; 
sending, by the payment system associated with the main computer, a second electronic data object, based on the first electronic data object, to a computer associated with the selected payer for the first electronic data object, the second electronic data object mapped to the computer associated with the at least one supplier and the main computer; for items of the second electronic data object that were either not accepted for payment by the payer and/or not paid for by the payer, the payment system of the main computer creating a third electronic data object for the non accepted items and/or the unpaid items for presentation to the buyer via the computer associated with the buyer; and, for items of the second electronic data object that were accepted and paid for by the payer, for which the payment indication was received by the payment system of the main computer, the payment indication additionally indicating that the paid for items of the second electronic data object are accessible to the buyer [see paras 0019 If the parent declines the payment authorization request, the request processing module 230 updates the status of the request in the payment request data store 265 to indicate that the third-party payment request has been declined (step 452). A message is also sent to the child and to the merchant indicating that the payment request has been denied (step 454). In embodiments where the "Bill to Third Party" functionality is integrated into the shopping cart of an online shop, the merchant may then cancel a suspended transaction since the payment authorization was declined. In embodiments where, multiple payors have been designated on a third-party payment request, if one payor declines, the other payors and the child are notified that the payor declined and the remaining payors may still individually decline or authorize the transaction. authorize The third party payment request remains pending until all of the payors decline or the transaction, and the merchant is not notified until all of designated payors have declined or authorized the transaction’. The teachings in para 0059 relate to if the first  payer for the first electronic shopping cart [corresponds to electronic data object] refuses to make payment then based on this first shopping cart a copy of this shopping cart is already  transmitted  to other payers [the copies transmitted to other payers correspond to second electronic data object] and for which the payment indication can be received from the second selected payer. Para 0019 , “Systems and methods are disclosed herein for processing third party payment requests where a user requests that a third party, such as a parent, pay for all or part of an item or item(s) offered for sale by an online shop. The user may designate more than one payor in the third-party payment request. The designated payors may be a parent or guardian or may be other contributors authorized by the parent or guardian. One or more of the designated payors can authorize a payment of all or part of the requested amount or the payors may decline the payment. …..The user account is also associated with a supervisory account (also referred to herein as a parent account) that is associated with a person who has the authority to set limits on the number of requests that a user can make, the amount that a user may request, and/or set other limits on the user's ability to request third party payments to pay for items from an online retailer”. The teachings in para 0019 teach that a payer can accept to make partial payment and therefore for the above discussed second electronic part a second payer can accept part of the items for making partial payment and for the balance items that corresponds to the third shopping cart can be made by other payers. When payments are made the system receives the indication that payments have been made.
if the parent authorizes the payment authorization request, the request processing module 230 updates the status of the request in the payment request data store 265 to indicate that the third party payment request has been authorized (step 460). A message is also sent to the child and to the merchant indicating that the payment request has been authorized (step 460), and payment processing is performed to bill the parent for the authorized amount. FIG. 5 illustrates one method of payment processing the may be used according an embodiment”],  it would be obvious to an ordinary skilled din the art at the time of the applicant’s invention to have made the inference that the purchased goods are released/provided by the supplier.
In view of the foregoing, claim 16 is unpatentable over Collas is rejected under 35 USC 103.

Regarding claim 17, the limitations, “The method of claim 16, wherein the payment system of the main computer receives the acceptance indications and the payment indications” are covered in the analysis of claim 16.

Regarding claims 29 and 36, their limitations are similar to the limitations of claim 16, therefore they are analyzed and rejected as being unpatentable over Collas based on the same analysis as established for claim 16.



Regarding claim 35, the limitations, “The system of claims method of claim 30, wherein the first electronic data object, the second electronic data object, and the third electronic data object are electronic shopping carts”, are already covered in the analysis of claims 1 and 16 wherein electronic shopping carts represent the electronic data objects.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	KR101671448 B1[See Abstract and Fig.3] disclosing an Internet and wireless including a plurality of customer terminals wherein the shopping service providing system  transmits order and payment information to one or more payer other than the purchaser so that they can settle the payment and a payer can be selected from a payer list and a method of order and payment information transmission can be selected from email or text message or SMS transmission.
	(ii)	KR101745603 B1 discloses a shopping service on Internet, wherein [see Fig.2] discloses that payment is made by third party payers other than the purchaser, comprising a 
	(iii)	Ludwig et al. [US20030167229 A1]  discloses a financial transaction method for billing and payment [see para 0001] where a host user can edit payers 507 from  a payers list [see para 0055].

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/YOGESH C GARG/Primary Examiner, Art Unit 3625